WALLACE, Circuit Judge,
dissenting:
I would affirm the district court’s judgment to uphold the Commissioner’s decision. I would hold that the ALJ did not commit a reversible error of law by declining to review the medical records proffered by Hornbeck at the hearing, records which long preceded the relevant time period in this case.
The majority is correct that the ALJ has responsibility to fully and fairly develop the record and has added responsibility when a claimant is unrepresented by counsel. But that does not tell us when the ALJ should supplement the record. The ALJ’s duty to supplement the record is triggered “only when there is ambiguous evidence or when the record is inadequate to allow for proper evaluation of the evidence.” Mayes v. Massanari, 276 F.3d 453, 459-460 (9th Cir.2001) (citation omitted). The majority fails to address this key issue.
Hornbeck has not demonstrated that the record was either incomplete or sufficiently ambiguous to trigger the ALJ’s duty to conduct further inquiry. Accordingly, the ALJ committed no legal error by declining to consider the disputed medical records. *792Therefore, I would affirm the judgment of the district court.